          Case 1:20-cv-03312-LLS Document 15 Filed 06/29/20 Page 1 of 3

                                                                      ~:~~:~:~                     s




UNITED STATES DISTRICT COURT                                            ELECTRO'.\ICAL. Ly F.II.E U
                                                                        DOC#: _ _ _ _ __
                                                                                                                  II
SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - -x                                   DATE FILED:        ll2r/z      0   - ,

ANDREW U.D. STRAW,
                               Plaintiff,                                    20 Civ. 3312(LLS)
               - against -
                                                                                  ORDER
DENTONS US LLP; KEVIN P. McGOFF;
INDIANA UNIVERSITY McKINNEY SCHOOL
OF LAW; PUBLISHER THOMSON WEST,
PUBLISHER OF NORTH EASTERN REPORTER,
                               Defendants.
- - - - - - - - - - - - - - - - - - -x
LOUIS L. STANTON, United States District Judge:

       By order dated June 11, 2020, the Court dismissed Plaintiffs complaint pursuant to 28

U.S .C. § 1915(e)(2)(B)(ii). On the same day, Plaintiff filed a "Motion to Remove Judge." (ECF

No. 10.) He seeks my recusal, and reconsideration of my dismissal of his complaint.

        On June 18, 2020, Plaintiff filed a document titled, "28 U.S.C. § 144 Affidavit to Remove

Judge and Justifying His Orders of Dismissal Being Stricken." (ECF No . 13.) Plaintiff states that

"he has the right to change the judge one time. " (Id. at 1.) That holds true in some States, but not

in federal courts.

        Plaintiff seeks to have this matter reassigned to a Judge "who does not have a Marine

Corps officer background from the time the base where my mother and I were poisoned started

being toxically fouled by the U.S . Marine Corp. " (Id. at ,i 6.)

        The Court liberally construes Plaintiffs affidavit as a motion under Fed. R. Civ. P.

60(b )( 6) for relief from a judgment or order. See Tracy v. Freshwater, 623 F .3d 90, 101 (2d Cir.

2010) (The solicitude afforded to pro se litigants takes a variety of forms, including liberal

construction of papers, "relaxation of the limitations on the amendment of pleadings," leniency




                                                  -1-
            Case 1:20-cv-03312-LLS Document 15 Filed 06/29/20 Page 2 of 3



in the enforcement of other procedural rules, and "deliberate, continuing efforts to ensure that a

pro se litigant understands what is required of him") (citations omitted).

        I have no wish to have my long-ago service as a Marine Corps officer a source of belief

in a pro se litigant that his complaint was unfairly dismissed. He is utterly convinced that when

he was a baby he and his mother were poisoned by the Marine Corps while they were in the

Naval Hospital at Camp Lejeune, North Carolina where his father was serving as a marine - and

the poisoning gave him mental disabilities which have plagued his life. He says with

unquestionable sincerity, in paragraphs 6-8 of his June 18, 2020 affidavit:

6. For the reasons given in Dkt. 36 of my appeal in Straw v. Wolters Kluwer, it is wholly right
and proper to reassign this case to another presiding judge who does not have a Marine Corps
officer background from the time the base where my mother and I were poisoned started being
toxically fouled by the U.S. Marine Corps. The Marine Corps and its officers poisoned my
family and now a former Marine officer here is stripping me of the right to defend myself from
others who discriminate on that basis. 28 U.S.C. §§ 144 & 455.

7. . .. It is no secret that I was attacked and found incompetent because I was born at Camp
LeJeune and poisoned by the U.S. Marine Corps on the first days of my life, giving me mental
disabilities that Indiana's ADA coordinator specifically attacked in retaliation for my own ADA
complaints.

8. I say the Marine Corps has hurt me enough, disabling me and killing my mother and
subjecting me to a lifetime of discrimination by courts and their corrupt and evil private sector
allies. Straw v. Wilkie, 18-7129 (U.S. CAVC). I know from my father that one never stops being
a Marine. I certainly have not stopped being the poisoned son of a Marine with a dead mother
because of Camp LeJeune. 38 C.F.R. §§ 17.400(b)(iii & xiv).


        This is an extraordinary situation, and a decent respect for the prose litigant's core

feelings can be stretched, in a multi-judge court, to "any other reason justifying relief." F.R.C.P.

60(b)(6).

        Plaintiffs motion for reconsideration is granted. For that purpose, the case shall be

reassigned to another judge by the court's random selection process.

        The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on



                                                -2-
            Case 1:20-cv-03312-LLS Document 15 Filed 06/29/20 Page 3 of 3



 the docket.

         This order terminates all other motions.

 SO ORDERED.


Dated:    June 29, 2020
          New York, New York
                                                             t,...._,L,,t~
                                                             LOUIS L. STANTON
                                                                 U.S.D.J.




                                                    - 3-
